Case 2:18-cv-00913 Document 238 Filed 12/11/19 Page 1 of 2 PagelD #: 3108

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

TANIA CORDWELL,
Plaintiff,
v. CIVIL ACTION NO.: 2:18-CV-00913
Civil Action No.: 2:18-cv-915 (Youst)

Civil Action No.: 2:18-cy-927 (Canfield)
Honorable Thomas E. Johnston

C.0. JAMES WIDEN, individually and in
his official capacity as a correctional officer
of the West Virginia Division of
Corrections; et al.,
Defendants.
FINAL DISMISSAL ORDER

NOW COME the Plaintiffs, Tania Cordwell, Alesha Canfield, and April Youst, by counsel,
Michael A. Woelfel, Esquire and the law firm of Woelfel & Woelfel, LLP, and Defendant, C.O.
James Widen, by counsel, Julie Meeks Greco, and the law firm of Pullin, Fowler, Flanagan, Brown
& Poe, PLLC, and hereby represent to the Court that all matters in controversy between the parties
have been settled and compromised and that the parties jointly move the Court to dismiss this matter
with prejudice. The Court, being advised of the premises herein and finding no objection thereto,
hereby ORDERS that this action is dismissed, with prejudice, and stricken from the docket, with the
parties to bear their own costs and attorneys' fees.

It is therefore ADJUDGED, ORDERED and DECREED that Plaintiff's claims against
Defendant Widen are hereby DISMISSED from this matter, WITH PREJUDICE, with the parties

to bear their own costs and attorneys’ fees.

The Clerk is directed to send certified copies of this Order to counsel of record at the
Case 2:18-cv-00913 Document 238 Filed 12/11/19 Page 2 of 2 PagelD #: 3109

addresses listed below.

ENTER this the day of , 2019.

 

HONORABLE THOMAS E. JOHNSTON

Prepared By:

/s/Julie Meeks Greco

Julie Meeks Greco, Esquire (WVSB #7484)

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building

901 Quarrier Street

Charleston, WV 25301

Telephone: (304) 344-0100

Facsimile: (304) 342-1545

Email: jgreco@pffwv.com
Counsel for Defendant C.O. James Widen

Approved and Agreed to by:

/s/Michael A. Woelfel (w/permission)
Michael A. Woelfel, Esquire (WVSB #4106)
WOELFEL & WOELFEL, LLP

801 Eighth Street

Huntington, WV 25701

Telephone: (304) 522-6249

Facsimile: (304) 522-9282

Email: mikewoelfel3(@ gmail.com

Counsel for Plaintiffs

 
